                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                             )
UNITED STATES OF AMERICA                     )
                                             )
         v.                                  )     Cr. No. 08-014 WES
                                             )
KARIM ABDULLAH,                              )
                                             )
                Defendant.                   )
                                            _)

                             SENTENCING MEMORANDUM

WILLIAM E. SMITH, Chief Judge.

     Defendant Karim         Abdullah    moved   for   a    reduced   sentence

pursuant to § 404 of the First Step Act of 2018 (“FSA” or “the

Act”).        Pub. L. No. 115-391, 132 Stat. 5194; Def.’s Mot. to

Reduce Sent. (“Def.’s Mot.”), ECF No. 47.                  Section 404 of the

Act provides that a district court               may   “impose    a   reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 (Public Law 111-220, 124 Stat. 2372) were in effect at the

time the covered offense was committed.”               Pub. L. No. 115-391,

132 Stat. 5194 § 404(b). 1              The Government opposed Abdullah’s



     1 Section 404, entitled “Application of Fair Sentencing Act,”
provides in full:

     (a) DEFINITION OF COVERED OFFENSE. — In this section,
     the term “covered offense” means a violation of a
     Federal criminal statute, the statutory penalties for
     which were modified by section 2 or 3 of the Fair
     Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
     2372), that was committed before August 3, 2010.
motion, arguing that Abdullah is ineligible for relief and should

be denied a reduction.   See Gov’t Resp. in Opp’n, ECF No. 48.     The

Court held hearings on June 20 and July 10, 2019 at which the

parties presented argument and evidentiary support. The Court

granted Defendant’s motion and imposed a reduced sentence of 160

months, with 24 months on his supervised release violation, to be

served consecutively in addition to a 3-year term of supervised

release. 2   This   sentencing   memorandum   explains   the   Court’s




     (b) DEFENDANTS PREVIOUSLY SENTENCED. — A court that
     imposed a sentence for a covered offense may, on
     motion of the defendant, the Director of the Bureau of
     Prisons, the attorney for the Government, or the
     court, impose a reduced sentence as if sections 2 and
     3 of the Fair Sentencing Act of 2010 (Public Law 111–
     220; 124 Stat. 2372) were in effect at the time the
     covered offense was committed.
     (c) LIMITATIONS. — No court shall entertain a motion
     made under this section to reduce a sentence if the
     sentence was previously imposed or previously reduced
     in accordance with the amendments made by sections 2
     and 3 of the Fair Sentencing Act of 2010 (Public Law
     111–220; 124 Stat. 2372) or if a previous motion made
     under this section to reduce the sentence was, after
     the date of enactment of this Act, denied after a
     complete review of the motion on the merits. Nothing
     in this section shall be construed to require a court
     to reduce any sentence pursuant to this section.

     2 Abdullah does not object to a condition requiring no more
than six months’ placement at a residential reentry center until
he is able to obtain housing suitable to probation. See Defs.’
Mot. for Sentence Reduction Pursuant to the First Step Act 2, ECF
No. 47.

                                  2
reasoning.

I.        BACKGROUND

      On February 21, 2008, after Defendant Karim Abdullah waived

his right to be indicted by a grand jury, the Government filed

an    information      charging    Abdullah      with   being      a   felon   in

possession of a firearm and possession with intent to distribute

5 grams or more of cocaine base.              Abdullah pled guilty to the

two-count information on March 6, 2008, and the Court sentenced

him   to     200     months’   imprisonment      and    5    years’ supervised

release as to Count I and 120 months’ imprisonment and 3 years’

supervised release as to Count II, to be served concurrently.

The Court further sentenced Abdullah to 24 months’ imprisonment

for a supervised release violation (see Cr. No. 95-75-07ML) to be

served consecutively to the 200 months.

      At the time Abdullah was sentenced, in March 2008, he was

subject     to   a   mandatory    minimum   of   5   years   and   a   mandatory

maximum of 40 years’ imprisonment under Count I. 3              The Sentencing

Guidelines prescribed a range of 188 months to 235 months. The

Court’s sentence of 200 months was a 6% increase over the low

end of the Guideline range.         See Probation Mem. 2, ECF No. 46.


      3Since the Fair Sentencing Act of 2010 was signed into law,
these minimum and maximum penalties are triggered by 28 grams or
more of cocaine base, instead of 5 grams. United States v. Pierre,
372 F. Supp. 3d 17, 19 (D.R.I. 2019).


                                       3
         In his plea agreement, Abdullah stipulated to distributing

33.47 grams of cocaine base.                 ECF No. 14.         (He was charged in

the indictment with 61.11 grams of cocaine base – 33.10 grams of

cocaine base and $1,170 of cash converted to cocaine base –

but he pled only to 33.47 grams of cocaine base.)                        If   Defendant

were    to   be    resentenced       today,      after    the passage of the Fair

Sentencing        Act,    his Guidelines range would be               151-188 months’

imprisonment, to be followed by 3 years’ supervised release.                             He

would    further         face    a     statutory    maximum      of     twenty     years’

imprisonment.          See Probation Mem. 2, ECF No. 46.

II.    DISCUSSION

        A.        Eligibility

       Defendant         Abdullah      was   sentenced      in    this     Court     upon

conviction of a “covered offense,” as defined in § 404(a) of

the    First      Step    Act,   and    accordingly,       he    is   eligible     for    a

sentence reduction, subject to this Court’s discretion.                               See

generally United States v. Pierre, 372 F. Supp. 3d 17 (D.R.I.

2019).

        B.         Scope of Consideration

       The parties agree that nothing in § 404 “shall be construed

to require a court to reduce any sentence” and that courts have

discretion        to     grant   defendants      relief    so    long    as   they    are

eligible. Pub. L. No. 115-391, 132 Stat. 5194 § 404(b), (c).


                                             4
Where the parties disagree is the scope                of        the    resentencing

under the FSA.

     The Government argues that the FSA, read in                         conjunction

with 18 U.S.C. § 3582, does not authorize a plenary or de novo

resentencing.     See Gov’t Resp. in Opp’n 11, ECF No. 48.                         The

Government further contends that because a plenary resentencing

is   not    authorized    under the FSA, Defendant may not contest

Guidelines issues already ruled upon at his original sentencing,

including    Defendant’s    career      offender      status.           Id.   at    10.

Defendant counters that he does not seek a plenary or de novo

resentencing.    See Mem. in Resp. to Gov’t Opp’n 6, ECF No. 52.

Instead, Defendant asks that            the    Court,       in     exercising       its

discretion, take account of the fact that, were he sentenced today,

Abdullah would not have been sentenced as a career offender.                       See

Mot. for Sent. Reduction 8, ECF No. 47 (citing Johnson v. United

States, 135 S. Ct. 2551, 2563 (2015)               (holding      that the residual

clause of the Armed Career Criminal Act is unconstitutional); United

States v. Rose,     896    F.3d   104       (1st   Cir.   2018)        (holding    that

Rhode    Island assault and battery with a dangerous weapon does

not qualify as a violent felony under the Armed Career Criminal

Act)).

     This Court agrees with several other courts that have held

“§ 3582(c)(1)(B) [is] the appropriate [procedural] vehicle for


                                        5
relief” under the FSA and that “[w]hen a defendant obtains relief

under § 3582(c)(1)(B), [it] does not affect the finality of the

original underlying sentence.” United States v. Sampson, 360 F.

Supp. 3d 168, 171 (W.D.N.Y. 2019); see              also    United        States   v.

Shelton, Cr No. 3:07-329, 2019 WL 1598921, at *3 (D. S.C. Apr.

15, 2019) (“Section 404 must be read together with other existing

statutes – including § 3582(c)”); United States v. Potts, No.

2:98-cr-14010, 2019 WL 1059837, at *3 (S.D. Fla. March 6, 2019)

(holding     that   “all   other    determinations      made    at   the    time   of

[Defendant’s        original]   sentencing       must    remain      unchanged”).

Section      3582(c)(1)(B)   authorizes      a   sentence      modification     only

“to    the   extent    otherwise      expressly     permitted        by    statute.”

§ 3582(c)(1)(B).         The pertinent statute here does not permit a

full    plenary       resentencing    or     reconsideration         of     original

sentencing determinations; the FSA merely permits a court to

“impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 were in effect at the time the covered

offense was committed.”            Pub. L.   No. 115-391, 132 Stat. 5194

§ 404(b); see also Potts, 2019 WL 1059837 at *2; Sampson, 360

F. Supp. 3d 168, 171 (“[A] full resentencing is neither required

nor called for.”); accord United States v. Davis, No. 07-CR-245S

(1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019).                        In other

words, the Court cannot revisit Defendant’s status as a career


                                        6
offender because such a consideration would go beyond a simple

“recalculation of a defendant’s Guidelines numbers . . . and a

possible   sentencing      reduction   therewith”    as   required    by the

FSA.     United   States    v.   McKinney,   No.    06-20078-01,     2019   WL

2053998, at *2, (D. Kan. May 5, 2019) (quoting Davis, 2019 WL

1054554, at *2).

       In addition to the consensus that a court should not engage

in a plenary or de novo resentencing under § 404, most courts

agree that a re-sentencing court should consider the new statutory

range along with the sentencing factors set forth in 18 U.S.C.

§ 3553(a), including post-sentence conduct.          See,    e.g.,    United

States v. Newton, No. 5:02-CR-30020, 2019 WL 1007100, at *5 (W.D.

Va. Mar. 1, 2019); United States v. Powell, 360 F. Supp. 3d 134

(N.D.N.Y. 2019); United States v. Martinez, No. 04-CR-48-20, WL

2433660,   at *3 (S.D.N.Y. June 11, 2019). But see United States v.

Martin, No. 03-CR-795(BMC), 2019 WL 2289850, at *3-4 (E.D.N.Y.

May 29, 2019) (declining to consider post-sentence conduct and

§ 3553 factors and instead looking to what sentence the original

sentencing judge would have imposed).        The FSA makes no mention of

§ 3553 factors, however “it is appropriate to use that familiar

framework to guide the exercise of discretion.”           United States v.

Rose,   379 F. Supp. 3d 223, 234-35 (S.D.N.Y. 2019).            The § 3553

factors protect against “unbounded or unreviewable discretion” and


                                       7
ensure that sentencing proceedings are “more predictable to the

parties,   more    straightforward   for    district   courts,   and   more

consistently reviewable on appeal.” Id. at 235.

      In applying the     § 3553(a) sentencing factors,          the Court

declines to impose a burden on one party or the other. Rather,

the Court, all things equal, starts, as Judge Weinstein recently

put it, with

      two well-considered statements of federal policy
      by Congress . . . . -- the First Step Act and the
      Fair Sentencing Act of 2010 . . . . Both favor
      sending fewer people to prison, imposing shorter
      sentences for drug     crimes,    and   reducing  the
      sentencing disparity between crack and powder cocaine
      offenses.   The   court must     consider   this  new
      governmental policy when deciding whether a reduction
      of defendant’s sentence is warranted.

United States v. Simons,       375   F. Supp. 3d       379, 382 (E.D.N.Y.

2019) (Weinstein, J.); see also United States v. Hairston, No.

4:06-CR-00018, 2019 WL 1049387, at *3 (W.D. Va. Mar. 5, 2019)

(noting that the court had first reduced the defendant’s sentence

on   probation’s   recommendation    and,   presented    with additional

information informing the § 3553(a) sentencing factors,            further

reduced    the      defendant’s      sentence).         Cf.   18    U.S.C.

§ 3553(a)(5)(A) (listing as a sentencing factor “any pertinent

policy statement issued by the Sentencing Commission . . . to

any amendments made to such policy statement by act of Congress”).

      Along with Congress’s informed policy statements, as set


                                     8
forth in the Fair Sentencing Act of 2010 and the First Step Act

of 2018, the Court considers Defendant as he presents now through

any   and    all   evidence        offered     of post-sentencing mitigation

and/or aggravation. See Shelton, 2019 WL 1598921, at *3 (noting

evidence of post-sentencing mitigation); see also United States

v. Martin, 03-CR-795(ERK), 2 0 1 9                  WL 2571148, at *4 (E.D.N.Y.

June 20, 2019) (citing lack of significant number of infractions,

furtherance        of       education,         and     maintenance     of       family

relationships as factors “weigh[ing] in favor of a sentence

reduction.”);        Rose,       379 F. Supp. 3d at 235 (citing Pepper              v.

United      States,     131      S.   Ct.    1229,    1236   (2011)   (noting     that

consideration of post-sentencing rehabilitation is “appropriate

under § 404 of the First Step Act[.]”)).

      All of this is as it should be.                        Sentencing is not a

mechanical     act      —   it   is    a    human    experience   grounded   by   the

parameters imposed by the statutes and guided by the Guidelines

and its commentary.           At the fulcrum, the defendant presents with

all of his history, characteristics, and baggage.                        The judge

sentences him knowing all that he or she knows and believes about

sentencing and the defendant in that moment.                      People change —

both defendants and judges — with age and experience; and the law

and policy evolve too.                When judges sentence, they do so at a

moment in time and do the best they can, with what they have in


                                              9
that   moment,   guided       by    the    facts    presented,   the   law,   human

experience, and advocacy.

III.    DISCRETIONARY REVIEW

       After hearing argument and considering both aggravating and

mitigating evidence, this Court finds a reduction of Defendant’s

sentence is warranted.              Defendant’s conduct and rehabilitative

efforts     underscore        §     3553    factors     concerning     Defendant’s

character, adequate deterrence, and protecting the public.                      See

18 U.S.C. § 3553(a). Defendant’s continued rehabilitative efforts

represent a departure from the violent behaviors depicted in the

twelve-year-old video offered by the government and considered at

his original sentencing.            Gov’t Ex. 1 to June 20, 2019 Sent. Hr’g.

Defendant has since developed a positive record through his

textile work for UNICOR by acting in a supervisory role to other

inmates and remaining free of disciplinary matters.                     Defendant

completed    courses     on       custodial      management,   workspace   safety,

disease prevention, mental health and wellness, real estate,

personal finance, and release process that the Court hopes will

help reorient Defendant upon his release. See Probation Mem. 3,

ECF No. 46. Defendant’s only infractions include a dated incident

involving stolen property and a more recent assault without

serious injury.    Id.        Neither incident reflects the record of the

violent man who stood before the Court in 2009 nor the violence


                                            10
reflected in the 2007 video.             Neither infraction outweighs the

steps Defendant has taken during his incarceration to accomplish

his rehabilitative goals.           Compare Simons, 375 F. Supp. 3d at 388

(characterizing       eight       infractions    over    eleven     years   as     a

“relatively benign” prison record).

      In exercising its discretion, this Court considered the nature

of   Defendant’s     crack     cocaine   offense    and   the     development      of

sentencing principles indicated by a shift from mandatory to

advisory sentencing guidelines.              See Dorsey v. United States, 567

U.S. 260, 265 (2012).         Sentencing philosophies have evolved among

judges to better reflect the sentencing considerations of Congress,

including    “to    limit     Government      spending   on   incarceration      and

decrease the number of inmates in federal custody.”                   Simons, 375

F. Supp. 3d at 389 (citing § 3553(a)(5)).                     Keeping Defendant

incarcerated for an additional forty months, as the government

suggests, would run counter to Congress’ intent, do little to

protect     the    public    or    promote     deterrence,    and    likely      make

rehabilitation more difficult.             Nothing more can be achieved by

further incarceration of this Defendant than has already been

achieved.     Continuing to waste public funds warehousing Defendant

would not place him in any better position than he is in now, and

thus, for these reasons, Defendant’s sentence warrants a reduction.




                                         11
IV.       CONCLUSION

          For the reasons set forth above, Defendant’s motion to

reduce his sentence is GRANTED. Defendant’s sentence on Count I is

reduced to 160 months, with 24 months on his supervised release

violation, to be served consecutively. Defendant is also sentenced

to    a   3-year   term   of   supervised   release.   All   conditions   of

Defendant’s supervised release are to remain the same.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: October 10, 2019




                                      12
